Citation Nr: 1757698	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-05 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S.E., Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran was afforded an informal Decision Review Officer conference in July 2010, and a Board videoconference hearing before the undersigned Acting Veterans Law Judge in October 2011. 

In December 2013, and May 2016, the Board remanded this claim, on different bases, for additional development.  


FINDING OF FACT

The Veteran does not have additional disability due to loss of teeth resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for an additional disability due to loss of teeth as a result of VA treatment under 38 U.S.C. § 1151 is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his teeth have fallen out as a result of shots he received from the VA to treat pain caused by his service-connected back disability.  See July 2010 informal hearing conference report with DRO. 

In May 2010, the RO denied a claim for service connection for tooth loss on a direct basis, i.e., as due to service.  The Veteran appealed.  However, during his hearing, held in October 2011, the Veteran's representative stated that the Veteran desired to withdraw his all of his claims for service connection.  38 C.F.R. § 20.204 (2017);  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996).

In December 2013, the Board essentially determined that a claim for tooth loss had been presented under 38 U.S.C. § 1151, and remanded the claim after noting that the Veteran had not received adequate notification under the Veterans Claims Assistance Act of 2000 (VCAA).  Citing 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In September 2014, the Appeals Management Center (AMC) denied the claim.

In May 2016, the Board remanded the claim, and directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  

Additional evidence has been received following the September 2016 supplemental statement of the case, that it is not accompanied by a waiver of RO review.  However, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304 (c) (2017).  Accordingly, a remand for RO consideration is not required.

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.358(a) (2017).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Id. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.   Id. at 289.

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017). 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381 (a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (b).

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.  However, the United States Court of Appeals for the Federal Circuit has elaborated that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C. § 1712 (a)(1)(C).  Neilson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).

The Board first notes that in a rating decision, dated in July 2004, the RO granted service connection for mechanical low back pain with degenerative disc disease, lumbar spine, with an effective date of May 19, 2004.  

The relevant medical history is summarized as follows:  VA progress notes show that the Veteran received treatment for chronic low back pain beginning in at least 2004, with treatment that included oral medications such as hydrocodone.  In June 2004, he reported receiving steroid shots for back pain.  See VA progress note, dated in June 2004.  Thereafter, he received ongoing treatment for back symptoms.

A VA progress note, dated in December 2005, notes a history of facial trauma in June 2005 with "mandibular fracture, ZMC (zygomaticomaxillary complex ) fracture, and nasal fracture." 

A VA spine examination report, dated in June 2006, notes that his current treatment included hydrocodone and cyclobenzaprine.  There was no history of hospitalization or surgery.  The diagnosis was DDD (degenerative disc disease) of the lumbar spine with radiculopathy.  

A VA spine examination report, dated in September 2008, notes that his current medications were hydrocodone, cyclobenzaprine, and olanzapine.  The diagnosis was degenerative disc disease primarily at L4-5 and L5-Sl, with no consistent
neurological findings, and no radiculopathy.

A VA progress notes, dated in 2009, show that the Veteran was given injections of epidural steroids, as well as several intramuscular injections of Toradol.  

A VA examination report, dated in November 2009, notes a history of two epidural injections that helped for only one week.  See also December 2009 neurosurgery consultation report.  The diagnoses were spondylitic changes at L4-L5 and L5-S1, and L5 nerve root impingement.

A VA dental progress note, dated in August 2014, shows that on examination, the Veteran had a plaque index of "3 - heavy," a caries risk of "3 -high," and an oral hygiene of "3 - Poor."  He was missing teeth #1, #2, #3, #4, #5, #7, #8, #16, #30, #31, and #32.  He had retained roots at teeth #12, #13, and #14.  He had caries at teeth #6, #9, #10, #11, and #15.  Teeth #15, #18, #19, and #29 had been restored.  He had moderate chronic generalized gingivitis, severe chronic generalized periodontitis, and severe chronic localized periodontitis.  

A VA dental consent report, dated in November 2014, shows the following: the Veteran underwent tooth extraction and alveoplasty of all his remaining teeth.  Informed consent was obtained.  The reason for the treatment was one or more diseased, non-functional, malpositioned, or impacted teeth, and a malformed or sharp bone in the jaw that prevents the comfortable fit of dental appliances, or causes discomfort.  

A July 2015 VA report indicates that the Veteran was provided with complete maxillary and mandible dentures.  

A VA dental and oral conditions disability benefits questionnaire (DBQ), dated in August 2016, shows the following: the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The Veteran attributed his loss of teeth to his teeth being "pushed out" during a back injection and use of medications.  There is a history of severe periodontal disease.  An August 2016 X-ray was noted to show complete loss of teeth, and no abnormal bony pathology.  The Veteran was wearing full dentures; he had no remaining teeth.  Between 2014 and 2015, dental extraction and denture fabrication had been completed at a VA dental clinic.  A review of his initial panoramic X-ray shows severe generalized periodontal disease with minimal bone support of remaining teeth.  At that time, in 2014, all remaining teeth were non-restorable due to bone loss and infection.  The examiner concluded that it is not at least as likely as not (50 percent or less probability) that the Veteran's back injections (epidural spinal injections) aggravated or caused his tooth loss.  The examiner explained that the Veteran's Medical Center provider in no way contributed to the Veteran's tooth loss due to carelessness, negligence, lack of skill, error in judgment, or with his epidural injections.  The Veteran had severe generalized periodontal disease, with led to his complete loss of teeth.  

The Board finds that the claim must be denied.  Compensation benefits paid under 38 U.S.C. § 1151 are also governed by the limitations described at 38 C.F.R. § 3.381.  In this case, the Veteran is not shown to have an additional dental disability as defined at 38 C.F.R. § 4.150.  The Veteran is shown to have had tooth loss due to periodontal bone loss.  Periodontal bone loss, and associated tooth loss, are not considered disabling for VA purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2017).  There is no competent evidence to show that the Veteran had loss of teeth due to bone loss of the maxilla or mandible as a result of trauma or disease due to any VA treatment.  Without bone loss of the mandible, maxilla or hard palate, compensation may not be paid.  38 C.F.R. §§ 3.381, 4.150.  As the Veteran is not shown to have an additional dental disability as defined at 38 C.F.R. § 4.150, compensation under 38 U.S.C. § 1151 is not warranted.  

As a final matter, it appears that the Veteran asserts that his epidural injections in 2009 and/or his oral medications for his back pain, are the cause of his tooth loss.  He has not asserted that the extraction of his teeth by VA in November 2014 is the basis for his claim, nor is there any basis to find that compensation under 38 U.S.C. § 1151 is warranted based on his November 2014 treatment.  In this regard, it appears that VA health care providers complied with the informed consent requirements of 38 C.F.R. § 17.32 prior to the Veteran's tooth extractions in November 2014.  See 38 C.F.R. § 3.361 (d)(1)(ii); see also Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  At that time, the Veteran was informed that his teeth were to be extracted.  Thus, it is not shown that the Veteran sustained an additional disability due to an event that was "not reasonably foreseeable."  38 C.F.R. § 3.361(d)(2).  The claimed condition therefor cannot form the basis for a claim for compensation under 38 U.S.C. § 1151.  38  C.F.R. § 3.361 (d)(2).  

Because the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused additional disability, the analysis need not advance to the question of proximate cause including negligence and reasonable foreseeability.  See 38 U.S.C. § 1151(a)(1) ; 38 C.F.R. § 3.361(d); Mangham; Loving.  The Board is not constrained from noting, however, that there is no competent opinion in support of the claim, and that the only competent opinion of record is the August 2016 VA opinion, which weighs against the claim.  

The Board therefore finds that the statutory prerequisites for compensation under 38 U.S.C. § 1151 have not been met, and that the preponderance of the evidence is against a finding that the Veteran has an additional disability manifested by loss of teeth that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the claimed disability was an event which was not reasonably foreseeable.  

The Board acknowledges the assertions of the Veteran that the residuals from his VA treatment resulted in a loss of teeth that were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran is competent to report dental symptoms, and the onset of those symptoms, as a layperson, he is not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Given the foregoing, the claim for compensation under the provisions of 38 U.S.C. § 1151 for loss of teeth must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

In May 2016, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA examination to obtain medical evidence as to the cause of the loss of teeth.  In August 2016, this was done, and an opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 due to loss of teeth is denied




____________________________________________
Carolyn L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


